DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/7/2021 has been entered into the prosecution for the application. Currently claims 1, 3, 5, and 9-17 are pending with claims 9-17 withdrawn from consideration. Claims 1, 3 and 5 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a thickness of at least 200 µm.” There is no upper limit to this range, therefore one of ordinary skill in the art would not be enabled at an infinite thickness.
As previously stated, the thickness of the second layer can be between 200-3000 microns.
As per the Wands Factors:
There is no examples or guidance of the thickness being an infinite thickness.
One of ordinary skill in the art would not understand how to enact the method at an infinite thickness.
The other Wands Factors are not discussed at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,224,743 of Satyanarayana.
As to claims 1 and 3, Satyanarayana teaches a protection system comprising:
a metal component or substrate (i.e. structure 22) (Satyanarayana, col 4 line 48 thru col 5 line 7, col 5 line 66 thru col 7 line 10 and Fig. 1A);
a metallic first-layer coating being anodic to the substrate and a metallic second-layer coating over the entire surface of the first-layer coating, the second-layer coating having an open circuit potential that is equal or anodic to the first-layer coating, electrically conductive, bonded to the first-layer coating and exposed to a surrounding environment (Satyanarayana, col 5 line 50 thru col 6 line 54 and Fig. 1-A and 1-B).
Satyanarayana additionally teaches the second metal layer can be an aluminum-zinc-indium alloy and has a thickness of 0.020 inches which is 508 µm, thus disclosing the claimed ranges (Satyanarayana, Abstract, col 4 lines 8-16, col 5 lines 8-14, col 5 lines 36-57, col 6 lines 34-45 and Fig. 1A).
Satyanarayana teaches the anodic layers comprise an aluminum alloy comprising Zn in a range of 0.1 to 8 % and In in a range of 0.005 to 0.03 % Satyanarayana, col 4 lines 9-16 and col 10 lines 28-32), thus deeming obvious the claimed range (see MPEP 2144.05 I).

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    556
    media_image2.png
    Greyscale

As seen in Satyanarayana, a first layer 10B is disclosed on a substrate and a second layer 10A is disclosed on the first layer. The first and second layers can be the same composition and can comprise an Al-Zn-In alloy (see claim 16). The second layer also covers the entire surface of the first layer and is exposed to the corrosive environment.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159272 of Marois et al in view of Keyvani et al “Anodic behavior of Al-Zn-Al sacrificial anodes at different concentration of zinc and indium” International Journal of Materials Research, Vol 103, Issue 12, p. 1533-1538. 
As to claims 1 and 3, Marois teaches a protection system comprising:
a metal component or substrate (Marois, [0024] and Fig. 1);
a metallic first-layer coating being anodic to the substrate (Marois, [0010] – [0016], [0028] – [0035] and Fig, 1 and 3B); and
a metallic second-layer coating over the first-layer coating, the second-layer coating having an open circuit potential that is equal or anodic to the first-layer coating, cover the entire surface of the first-layer coating, is bonded to the first layer and exposed to a surrounding environment (Marois, [0010] – [0016], [0028] – [0035] and Figs, 1, 2 and 3B).

    PNG
    media_image3.png
    354
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    443
    352
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    460
    368
    media_image5.png
    Greyscale

As disclosed by Marois, a core (typically an aluminum alloy; C) has a first layer coating (interlayer; B) disposed thereon and a second layer coating (liner; A). The second layer is anodic to the first layer, both first and second layers are anodic to the core.
Marois additionally teaches the outer cladding is between 2 to 20% of the sheet article thickness. As the sheet articles is up to 1000 µm, at 20% Marois deems obvious 200 µm (Marois, [0012]) (see MPEP 2144.05 I).
Marois teaches the outer cladding layer (i.e. second layer) contains between 3-7 % Zn (Marois, [0030]).
Marois does not teach the composition of the aluminum alloy contains indium.
Keyvani teaches of anodes for use in cathodic protection systems (Keyvani, Introduction).
Keyvani additionally teaches that an optimal concentration of zinc is 5 wt% (studied between 1-6 wt %) and indium is 0.02 wt. % (studied between 0.01 and 0.05 wt. %) which results in a more active potential (for protection) and improved microstructure for more uniform corrosion leading to an increased lifetime of aluminum alloy anode (Keyvani, Abstract and Conclusion).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois as per Keyvani so as to utilize an Al-Zn-In anode composition of the desired compositional range to increase the lifetime of the aluminum alloy anode of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marois in view of Keyvani as applied to claim 3 above, and further in view of US 6,224,743 Satyanarayana.
As to claim 5, Marois in view of Keyvani teach to the system of claim 3
Marois additionally teaches the first layer having preferred thickness of 15-100 µm (Marois, [0038]), thus deeming obvious the claimed range (see MPEP 2144.05 I).
Marois does not teach the specific thickness of the second layer.
Satyanarayana teaches of cathodic protective systems (Satyanarayana, Abstract).
Satyanarayana additionally teaches that aluminum alloys used for this type of protection include those that contain between 0.1 to 8 % Zn and 0.005 to 0.03 % In (Satyanarayana, Abstract). These types of alloys being used to optimize current yield, polarization and manufacturing ease (Satyanarayana, Abstract and col 5 lines 8-65).
Additionally Satyanarayana teaches the second layer thickness being 0.02 inches which is 508 µm to effectively cover the underlayers and protect the components (Satyanarayana, col 6 lines 33-54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois in view of Keyvani as per Satyanarayana so as to utilize the desired thickness for the second layer to facilitate the coverage and protection of the substrate.
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant argues that neither Satyanarayana nor Marois in view of Keyvani disclose the composition of the second layer nor that the second layer is distributed over the entire surface of the first layer.
These arguments are not persuasive. As to the second layer being distributed over the entire surface of the first layer, Satyanarayana shows this in Fig. 1-A as the core (22) has a first layer (10-B) over which a layer (10-A) cover the entire surface. Additionally as to the composition of the second layer, Satyanarayana states the aluminum alloy can comprise one or more alloying elements including zinc (in a concentration of 0.1 to 8%) and indium (in a concentration of 0.005 to 0.03 %), thus deeming obvious the claimed ranges.

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale

Additionally Marois discloses the second layer (A) over the entire surface of the first layer (B) in Fig. 2.
As to the composition of the second layer, this is obvious in combination of Marois with Keyvani. Additionally Satyanarayana discloses the claimed composition.

    PNG
    media_image4.png
    443
    352
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794